 Case 1:18-cv-06082-FB Document 20 Filed 03/22/21 Page 1 of 3 PageID #: 103




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 Cataldo Patruno
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:18-cv-6082-FB
        -against-

 Nancy A. Berryhill


                        Defendant.
 ------------------------------------------------x

 Appearances:
 For the Plaintiff:                                  For the Defendant:
 CHARLES E. BINDER                                   PETER W. JEWETT
 Law Offices of Charles E. Binder                    United States Attorney’s Office
 and Harry J. Binder                                 271 Cadman Plaza East
 485 Madison Ave.                                    7th Floor
 Ste. 501                                            Brooklyn, NY 11201
 New York, NY 10022


BLOCK, Senior District Judge:

       The Social Security Administration (“SSA”) awarded Plaintiff Cataldo

Patruno $111,107.00 in past due benefits but withheld $27,812.90 to pay a possible

fee award. Patruno also obtained $4742.82 under the Equal Access to Justice Act

(“EAJA”), but the parties stipulated that the EAJA award would be paid to Binder.

Pursuant to a fee agreement, Binder now seeks the full amount withheld by the

SSA. See ECF No. 17, Ex. 3. For the reasons below, Binder’s fee request is


                                                1
  Case 1:18-cv-06082-FB Document 20 Filed 03/22/21 Page 2 of 3 PageID #: 104




granted, but his share of the withheld funds is reduced to $12,595.00 for a de facto

rate of $550 per hour.

      Title 42, United States Code, Section 406(b) entitles prevailing plaintiffs in

Social Security actions to “reasonable [attorney’s] fee[s] [that are] not in excess of

25 percent of the total past-due benefits to which the plaintiff is entitled.” The

Supreme Court has held that 42 U.S.C. § 406(b)’s “reasonable fee” provision does

not prohibit the use of contingency fee agreements, so long as they do not provide

for a fee “in excess of 25 percent of the total past due benefits” and are

“reasonable.” See Gisbrecht v. Barnhart, 535 U.S. 789, 808-09 (2002) (prescribing

reasonableness review of contingency fee agreements). Courts in the Second

Circuit weigh three factors when assessing the reasonableness of a fee agreement:

(1) whether the proposed fee is below the 25% statutory maximum; (2) whether the

contingency fee agreement is the product of fraud or attorney overreach; and (3)

whether the requested amount is so large as to be a windfall to the attorney. Wells

v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

      Here, Binder requests 25% of the total past due benefits Patruno was

awarded, and there is no allegation of fraud. Thus, the only remaining question is

whether a de facto hourly rate of $1214.54 for 22.90 hours of work would

constitute a “windfall” to Binder. It would. In Sweda v. Berryhill, Judge Chen of

the Eastern District of New York approved a $500 for Binder’s services. No. 16-
                                           2
  Case 1:18-cv-06082-FB Document 20 Filed 03/22/21 Page 3 of 3 PageID #: 105




CV-6236 (PKC) 2019 WL 2289221, at *3 (E.D.N.Y. May 28, 2019). However,

because the Sweda case is two years old, and Binder has achieved respectable

results for his client, the Court will raise the fee to $550 per hour, resulting in a net

award of $12,595.00.

                                       CONCLUSION

      Patruno’s motion is GRANTED IN PART. The Commissioner of the SSA

is DIRECTED to disburse $12,595.00 to Binder pursuant to 42 U.S.C. § 406(b). If

Binder has not already received the EAJA award, the Commissioner shall also

disburse the amount of that award ($4742.82) to Binder. The remainder shall be

disbursed to Patruno.

      Upon receipt of these funds, Binder shall return all monies awarded under

the EAJA to Patruno.

SO ORDERED.

                                                __/S/ Frederic Block________
                                                FREDERIC BLOCK
                                                Senior United States District Judge




Brooklyn, New York
March 22, 2021



                                            3
